Citation Nr: 0511609	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-18 599A	)	DATE
	)

On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO)
 in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.



REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs






ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
January 1946.  The veteran died in May 2002, and the 
appellant is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision which, in pertinent 
part, denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death and 
eligibility for Dependents' Educational Assistance under 38 
U.S.C., Chapter 35.  The appellant subsequently perfected 
this appeal.  


FINDING OF FACT

On April 12, 2005, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


